Participation of Members of Congress in the
Ronald Reagan Centennial Commission
Provisions in the Ronald Reagan Centennial Commission Act of 2009 establishing that
six of eleven commissioners of the Ronald Reagan Centennial Commission would be
members of Congress, appointed by congressional leadership, would raise concerns
under the Appointment Clause, the Ineligibility Clause, and the separation of powers.
April 21, 2009

MEMORANDUM OPINION FOR THE
ACTING ASSISTANT ATTORNEY GENERAL
OFFICE OF LEGISLATIVE AFFAIRS
The Ronald Reagan Centennial Commission Act of 2009 (the “Act”)
would create a Ronald Reagan Centennial Commission with responsibility
to “plan, develop, and carry out such activities as the Commission considers fitting and proper to honor Ronald Reagan on the occasion of the
100th anniversary of his birth.” H.R. 131, 111th Cong. § 3(1). Six of
the eleven commissioners would be members of Congress, appointed by
congressional leadership, id. § 4(a), raising concerns under the Appointments Clause, the Ineligibility Clause, and the separation of powers. To
ameliorate these concerns, we recommend amending section 3(1) of the
bill to make clear that the Commission would be responsible for making
advice and recommendations as to the planning, developing, and carrying
out of the contemplated commemorative activities. We further recommend designating an Executive Branch official as the officer responsible
for considering the advice and recommendations of the Commission and
then “planning, developing and carrying out” the ceremonial events. The
Act could require that these events include participatory roles for members of both branches, but operational control should remain with the
designated Executive Branch official.
I.
The Ronald Reagan Centennial Commission (the “Commission”) created by the Act would be composed of the following eleven members:
(1) The Secretary of the Interior.
193

33 Op. O.L.C. 193 (2009)

(2) Four members appointed by the President after considering the
recommendations of the Board of Trustees of the Ronald Reagan
Foundation.
(3) Two Members of the House of Representatives appointed by
the Speaker of the House of Representatives.
(4) One Member of the House of Representatives appointed by the
minority leader of the House of Representatives.
(5) Two Members of the Senate appointed by the majority leader
of the Senate.
(6) One Member of the Senate appointed by the minority leader of
the Senate.
H.R. 131, § 4(a). Six of the eleven members, therefore, would be members of Congress, appointed by other members of Congress. The Commission would have responsibility to
(1) plan, develop, and carry out such activities as the Commission
considers fitting and proper to honor Ronald Reagan on the occasion
of the 100th anniversary of his birth;
(2) provide advice and assistance to Federal, State, and local governmental agencies, as well as civic groups to carry out activities to
honor Ronald Reagan on the occasion of the 100th anniversary of his
birth;
(3) develop activities that may be carried out by the Federal Government to determine whether the activities are fitting and proper to
honor Ronald Reagan on the occasion of the 100th anniversary of his
birth; and
(4) submit to the President and Congress reports pursuant to section 7.
Id. § 3. To fulfill these responsibilities, the Commission would be empowered to appoint an executive director and hire staff (id. § 5(a)–(b)),
to “procure temporary and intermittent services” of experts and consultants (id. § 5(e)), and to “enter into contracts with and compensate government and private agencies or persons” (id. § 6(f)). Positions on the
Commission would be uncompensated (id. § 4(f)) and would last until
the duties of the Commission are complete, “but not later than May 30,
2011” (id. § 8(a)).
194

Participation of Members of Congress in the Ronald Reagan Centennial Commission

II.
Legislation of this nature, creating a commemorative commission composed of representatives of multiple branches, has ample historical precedent. 1 It is not unconstitutional for such commissions to perform advisory
functions. Nor is there any constitutional problem with representatives of
multiple branches participating in ceremonial events. Congress also
possesses the authority to plan, develop and carry out ceremonial activities of its own that are clearly in aid of the functions of the Legislative
Branch. 2 However, when the responsibilities of members of hybrid commissions extend beyond providing advice or recommendations to the
Executive Branch, or participating in ceremonial activities, to exercising
See, e.g., Pub. L. No. 91-332, § 2(a), 84 Stat. 427 (1970) (creating a National Parks
Centennial Commission, consisting of four members of the Senate appointed by the
President of the Senate; four members of the House appointed by the Speaker of the
House; the Secretary of the Interior; and six presidential appointees); Pub. L. No. 98-101,
§ 4(a), 97 Stat. 719 (1983) (creating a Commission on the Bicentennial of the Constitution, consisting of 20 presidential appointees; the Chief Justice of the United States; the
President pro tempore of the Senate; and the Speaker of the House); Pub. L. No. 99-624,
§ 4(a), 100 Stat. 3497 (1986) (creating a Dwight David Eisenhower Centennial Commission, consisting of the President pro tempore of the Senate; the Speaker of the House; six
Senators appointed by the President pro tempore of the Senate; six members of the House
appointed by the Speaker; six Presidential appointees; and the Archivist of the United
States); Pub. L. No. 105-389, § 4(a), 112 Stat. 3486 (1998) (creating a Centennial of
Flight Commission, consisting of the Director of the National Air and Space Museum of
the Smithsonian Institution; the Administrator of the National Aeronautics and Space
Administration; the chairman of the First Flight Centennial Foundation of North Carolina;
the chairman of the 2003 Committee of Ohio; the head of a United States aeronautical
society; and the Administrator of the Federal Aviation Administration); Pub. L. No. 106408, § 303(b)(1), 114 Stat. 1782 (2000) (creating a National Wildlife Refuge System
Centennial Commission, consisting of the Director of the United States Fish and Wildlife
Service; up to ten persons appointed by the Secretary of the Interior; the chairman and
ranking minority member of the Committee on Resources of the House of Representatives
and of the Committee on Environment and Public Works of the Senate; and the congressional representatives of the Migratory Bird Conservation Commission).
2 See, e.g., Capitol Visitor Center Act, Pub. L. No. 110-437, § 402(b)(1), 122 Stat.
4983, 4991–92 (Oct. 20, 2008), to be codified at 2 U.S.C. § 2242(b)(1) (“In providing for
the direction, supervision, and control of the Capitol Guide Service, the Architect of the
Capitol, upon recommendation of the Chief Executive Officer, is authorized to . . . subject
to the availability of appropriations, establish and revise such number of positions of
Guide in the Capitol Guide Service as the Architect of the Capitol considers necessary to
carry out effectively the activities of the Capitol Guide Service.”).
1

195

33 Op. O.L.C. 193 (2009)

operational control over a statutorily prescribed national commemoration,
then the Executive Branch has consistently raised constitutional objections. 3 Specifically, legislative involvement in the proposed Commission
would be constitutionally problematic for several reasons.
First, the Appointments Clause requires that “Officers of the United
States” be appointed by the President with the Senate’s advice and consent or, in cases of inferior officers, either by that same process or by the
President alone, by Courts of Law, or by Heads of Departments. U.S.
Const. art. II, § 2, ¶ 2. An Officer of the United States is an appointee to
an “office” whose duties constitute the exercise of “significant authority
pursuant to the laws of the United States.” 4

3

Constitutionality of Resolution Establishing United States New York World’s Fair
Commission, 39 Op. Att’y Gen. 61, 62 (1937) (Attorney General Cummings) (“In my
opinion those provisions of the joint resolution establishing a Commission composed
largely of members of the Congress and authorizing them to appoint a United States
Commissioner General and two Assistant Commissioners for the New York World’s Fair,
and also providing for the expenditure of the appropriation made by the resolution and for
the administration of the resolution generally amount to an unconstitutional invasion of
the province of the Executive”); H.R. Doc. No. 75-252, at 2 (1937) (message of President
Roosevelt vetoing joint resolution that would have authorized federal participation in
1939 World’s Fair and quoting opinion of Attorney General Cummings above as basis);
Statement on Signing the Bill Establishing a Commission on the Bicentennial of the
United States Constitution, 2 Pub. Papers of Pres. Ronald Reagan 1390 (Sept. 29, 1983)
(“I welcome the participation of the Chief Justice, the President pro tempore of the
Senate, and the Speaker of the House of Representatives in the activities of the Commission [on the Bicentennial of the Constitution]. However, because of the constitutional
impediments contained in the doctrine of the separation of powers, I understand that they
will be able to participate only in ceremonial or advisory functions of the Commission,
and not in matters involving the administration of the Act. Also, in view of the incompatibility clause of the Constitution, any Member of Congress appointed by me pursuant to
Section 4(a)(1) of this Act may serve only in a ceremonial or advisory capacity.”);
Appointments to the Commission on the Bicentennial of the Constitution, 8 Op. O.L.C.
200 (1984) (“Bicentennial Commission”) (proposing practical solution to constitutional
concerns raised by presence of members of Congress on Commission on the Bicentennial
of the Constitution).
4 Buckley v. Valeo, 424 U.S. 1, 126 (1976) (per curiam); see also United States v.
Hartwell, 73 U.S. (6 Wall.) 385, 393 (1867) (“An office is a public station, or employment, conferred by the appointment of government. The term embraces the ideas of
tenure, duration, emolument, and duties.”); The Constitutional Separation of Powers
Between the President and Congress, 20 Op. O.L.C. 124, 148 (1996) (“Dellinger Memo”)
(“An appointee (1) to a position of employment (2) within the federal government (3) that

196

Participation of Members of Congress in the Ronald Reagan Centennial Commission

For purposes of the Appointments Clause, an “office” “embraces the
ideas of tenure, duration, emolument, and duties.” United States v. Hartwell, 73 U.S. (6 Wall.) 385, 393 (1867). The commissioners here would
not receive compensation for their services (H.R. 131, § 4(f) (“Members
shall serve without pay”)), and the positions they are to fill would exist
for no longer than two years (id. § 8(a) (“The Commission may terminate
on such date as the Commission may determine after it submits its final
report pursuant to section 7(c), but not later than May 30, 2011”)). Nevertheless, the duties of the commissioners would not be “occasional and
intermittent.” 5 They would be continuing during the period of time necessary for the exercise of the important government duties assigned to the
Commission. In Morrison v. Olson, 487 U.S. 654 (1987), the Supreme
Court held that it was “clear” that an “independent counsel” under the
Ethics in Government Act of 1978, 28 U.S.C. §§ 591–599 (1982 &
Supp. V)—a position that was temporary and case-specific, but expected
to last for an extended period, with ongoing, continuous duties, and termination only upon a determination that all matters within the counsel’s
jurisdiction were substantially complete—“is an ‘officer’ of the United
States, not an ‘employee.’” Id. at 671 n.12. Consistent with this holding,
our Office has concluded that members of an unpaid commission similar
to the Reagan Commission would hold offices in the constitutional sense.6
carries significant authority pursuant to the laws of the United States is required to be an
‘Officer of the United States.’”).
5 See United States v. Germaine, 99 U.S. 508, 511–12 (1879) (“If we look to the nature
of [the civil surgeon’s] employment, we think it equally clear that he is not an officer. . . .
[T]he duties are not continuing and permanent, and they are occasional and intermittent.”)
(emphasis in original); see also Auffmordt v. Hedden, 137 U.S. 310, 326–27 (1890) (“[The
merchant appraiser] has no general functions, nor any employment which has any duration as to time, or which extends over any case further than as he is selected to act in that
particular case. . . . His position is without tenure, duration, continuing emolument, or
continuous duties . . . . Therefore, he is not an “officer,” within the meaning of the
clause.”).
6 See, e.g., Memorandum for L. Anthony Sutin, Acting Assistant Attorney General,
Office of Legislative Affairs, from William Michael Treanor, Deputy Assistant Attorney
General, Office of Legal Counsel, Re: Centennial of Flight Commission—Airport Improvement Program Reauthorization, H.R. 4057, at 1 (Oct. 1, 1998) (“Centennial of
Flight Commission”) (objecting on Appointments Clause grounds to H.R. 4057); see also
H.R. 4057, 105th Cong. § 804(c)(1) (engrossed amendment as agreed to by Senate, Sept.
25, 1998) (providing that “members of the Commission shall serve without pay or com-

197

33 Op. O.L.C. 193 (2009)

Moreover, the Commissioners would exercise significant governmental
authority. Although some of the functions of the Commission here would
be merely advisory (H.R. 131, § 3(2)–(4)), the Commission would also
have the authority to “plan, develop, and carry out such activities as the
Commission considers fitting and proper to honor Ronald Reagan” (id.
§ 3(1)). This Office has previously indicated that “carrying out a limited
number of commemorative events and projects” is a “clearly executive”
function and that the planning and development of commemorative events
constitutes “significant authority” for Appointments Clause purposes if
the plans are final (i.e., not just advisory). 7 In light of these precedents,
we conclude the Commissioners would be Officers of the United States.
Therefore the bill’s prescription that members of Congress shall appoint
certain of the Commissioners would violate the Appointments Clause.
An additional constitutional problem arises from the fact that six of the
Commissioners would not only be appointed by members of Congress but
would themselves be members of Congress. The Ineligibility Clause states
that “[n]o Senator or Representative shall, during the Time for which he
was elected, be appointed to any civil Office under the Authority of the
United States, which shall have been created, or the Emoluments whereof
shall have been increased during such time.” U.S. Const. art. I, § 6, cl. 2.
As we have previously advised, “[t]he most common problem under the
Ineligibility Clause arises from legislation that creates a commission or
other entity and simultaneously requires that certain of its members be
Representatives or Senators, either ex officio or by selection or nomination by the congressional leadership. Unless the congressional members
participate only in advisory or ceremonial roles, or the commission itself
pensation”); cf. Offices of Trust, 15 Op. Att’y Gen. 187, 188 (1877) (concluding, for
purposes of the Emoluments Clause and with respect to commissioners of the United
States Centennial Commission, that “though their duties are of a special and temporary
character, they may properly be called officers of the United States during the continuance of their official functions”); In re Corliss, 11 R.I. 639 (1877) (holding that member
of same Centennial Commission held “Office of Trust or Profit” under U.S. Const., art. II,
§ 1, and was therefore disqualified from serving as a presidential elector).
7 Bicentennial Commission, 8 Op. O.L.C. at 200; Centennial of Flight Commission,
supra note 6, at 1 (“The Commission is also authorized . . . to plan and develop commemorative activities itself . . . . In accordance with prior precedent of this Office, these
functions have been understood to encompass significant authority for purposes of the
Appointments Clause.”).

198

Participation of Members of Congress in the Ronald Reagan Centennial Commission

is advisory or ceremonial, the appointment of members of Congress to the
commission would violate the Ineligibility Clause.” Dellinger Memo, 20
Op. O.L.C. at 160. Here, the legislation contemplates that Commissioners
would not simply be participating in or advising on ceremonial events but
that they would also be responsible for planning, developing, and carrying
out such events as part of a national commemoration. In such circumstances, the Commission’s composition would run afoul of the Ineligibility Clause.
Finally, independent of the concerns under the Appointments and Ineligibility Clauses, the Commission’s composition would raise constitutional
concerns under the anti-aggrandizement principle. “[O]nce Congress
makes its choice in enacting legislation, its participation ends. Congress
can thereafter control the execution of its enactment only indirectly—by
passing new legislation.” Bowsher v. Synar, 478 U.S. 714, 733–34 (1986);
see also INS v. Chadha, 462 U.S. 919 (1983). A statute may not give
members of Congress, or congressional agents, the authority to perform
Executive Branch functions. Accordingly, “designating a member of
Congress to serve on a commission with any executive functions, even in
what was expressly labeled a ceremonial or advisory role, may render the
delegation of significant governmental authority to the commission unconstitutional as a violation of the anti-aggrandizement principle.”
Dellinger Memo, 20 Op. O.L.C. at 160 n.95 (citing FEC v. NRA Political
Victory Fund, 6 F.3d 821 (D.C. Cir. 1993) (invalidating statute that authorized agents of Congress to be members of the Federal Election Commission)). This problem would persist, moreover, even if only a minority
of Commissioners were members or agents of Congress, and even if the
congressional members were not permitted to exercise voting authority.
See NRA Political Victory Fund, 6 F.3d at 826–27 (members of Congress
could not serve on the FEC even in non-voting capacity). 8

8 See also Memorandum for Robert Raben, Assistant Attorney General, Office of Legislative Affairs, from Evan Caminker, Deputy Assistant Attorney General, Office of Legal
Counsel, Re: National Wildlife Refuge System Centennial Commemoration Act of 2000
(Aug. 11, 2000) (objecting on anti-aggrandizement grounds to statute appointing members
of Congress to serve as non-voting members of commission with responsibility to develop
and carry out plan to commemorate 100th anniversary of National Wildlife Refuge
System).

199

33 Op. O.L.C. 193 (2009)

To address these constitutional concerns, the functions of the Commission in section 3(1) should be limited to giving advice and making recommendations with respect to planning, developing and carrying out
commemorative activities. In such an advisory capacity, the Commission
could remain composed as it is under section 4(a) of the Act. The Act
should then assign an Executive Branch official the responsibility to
consider the advice of the Commission and then to “plan, develop and
carry out such activities as [the official] considers fitting and proper to
honor Ronald Reagan on the occasion of the 100th anniversary of his
birth.” The Act could still require that any ceremonial events include a
role for members of Congress. As long as operational control remains
with the Executive Branch official, the Appointments Clause and Ineligibility Clause concerns would be assuaged, and there would be no impermissible congressional aggrandizement.
MARTIN S. LEDERMAN
Deputy Assistant Attorney General
Office of Legal Counsel

200